Citation Nr: 0105892	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial evaluation for degenerative 
arthritis and disc disease of the lumbar spine, with left 
sciatic radiculopathy, status post diskectomy, left L4-L5 and 
L5-S1, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1957 to October 
1977.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).

In his October 1999 substantive appeal, the veteran averred 
that he experiences increased weakness in his left knee and 
left ankle.  He described manifestations of slipping and 
popping in the left knee and stiffness and limitation of 
joint movement in his left ankle.  In his December 1999 
videoconference hearing before the undersigned Member of the 
Board, he further stated that he experiences instability in 
his left knee.  To the extent these comments indicate intent 
to raise claims for secondary service connection, such claims 
should be raised with specificity at the RO.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

Finally, it is noted that this rating stems from the initial 
disability rating.  As such, the guidance provided by the 
Court in Fenderson is for application.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the RO has assigned rating 
based on the entire appeal period, the Board will consider 
the applicable period.  This can be done without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The service connected degenerative arthritis and disc 
disease of the lumbar spine, with left sciatic radiculopathy, 
status post diskectomy, left L4-L5 and L5-S1, is manifested 
by pronounced, persistent symptoms with characteristic pain 
and objective observation of muscle spasm; findings of 
atrophy and weakness in the left thigh and calf, loss of 
sensation and tingling at the medial and lateral aspects of 
the lower left extremity; and painful and limited range of 
lumbar spine motion.

3.  There is a tender scar at the site of the disc surgery.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent, and no 
greater, for the service-connected degenerative arthritis and 
disc disease of the lumbar spine with left sciatic 
radiculopathy, status post diskectomy, left L4-L5 and L5-S1, 
have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.48, 4.72, 
Diagnostic Code 5010-5293 (2000).

2.  The criteria for a separate 10 percent rating, but no 
more, for residual postoperative scarring have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran indicated in his December 1999 hearing that he 
has undergone further private medical treatment for his back 
condition, including Magnetic Resonance Imaging (MRI) 
conducted in December 1999.  These records are not present in 
the claims file before the Board.  In addition, the veteran 
averred that his disability has increased in severity since 
his last, April 1999, VA examination.  Ordinarily, the Board 
would remand this claim for further development.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 
517, 526 (1995).  Yet, in the present instance, the Board 
finds that a remand is not necessary.  This is so because the 
Board finds that it may grant the veteran's claim to the 
maximum schedular rating based on the evidence already of 
record.  See Barnard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC No. 16-92 (July 24, 1992).  The Board is unable to 
assign an extraschedular rating on the initial basis, so that 
matter, if the appellant desires consideration, needs to be 
addressed specifically at the RO.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  Service connection for disabilities described 
as "postoperative, chronic low back pain with degenerative 
arthritis," and "left sciatic peripheral neuropathy," as 
secondary to the service-connected disability of back 
condition was granted in a May 1999 rating decision and 
assigned, each separately, a 20 percent evaluation, effective 
in October 1998.  The RO based the separate, 20 percent, 
evaluations on private medical records dated in January 
through February 1988, and in November 1997; and on a VA 
examination report dated in April 1999.

Private records show that the veteran underwent excision of a 
herniated nucleus pulposus at L5-S1, left in 1988.  He was 
then discharged to follow up, with a guarded prognosis and a 
diagnosis of herniated nucleus pulposus L5-S1, left, with 
compression of the S1 nerve.  These records document further 
surgery in November 1997.  At this time, the veteran 
underwent left-sided L4-L5, L5-S1 decompression and recurrent 
lumbar diskectomy.  He was discharged with diagnoses of L4-
L5, L5-S1 lumbar disc protrusion, lumbar radiculopathy, 
foraminal stenosis, and recurrent lumbar disc herniation and 
sciatica.  Hospital records note that the veteran experienced 
excellent and complete relief of back pain and leg pain 
following the decompression.  The veteran was observed to be 
able to ambulate independently, and was found to be 
neurologically intact without focal deficits.  He was 
discharged as improved, with a good prognosis.

The April 1999 VA examination report reflects subjective 
complaints of constant low back pain with pain radiating down 
the left leg and into the left foot and toes, with sensation 
problems including weakness, numbness, and tingling down the 
left lower extremity.  The veteran also indicated he has 
noticed atrophy in the left leg, and that he limps.  He 
stated he cannot jog, run, or ascend several flights of 
stairs.  The examiner observed the veteran to be fully 
ambulatory with normal carriage and posture, to walk with a 
normal gait, and to exhibit minimal flattening of the lower 
back but no other significant fixed deformities.  

Upon examination, the physician found minimal loss of 
physiological lumbar lordosis, fair back musculature, 
tenderness during palpation of the lumbar paravertebral 
areas, bilaterally, and bilateral spasms.  The veteran was 
objectively observed to manifest significant pain during 
range of motion testing, in all directions.  Range of 
movement measurements were recorded at 25 degrees flexion 
with pain at 15 degrees, 15 degrees extension with pain at 10 
degrees, left lateral flexion to 15 degrees with pain at 10 
degrees, right lateral flexion to 20 degrees with pain at 15 
degrees, 20 degrees left rotation, and 25 degrees right 
rotation.  The left lower extremity exhibited some atrophy.  
The left thigh measured 19 inches in circumference, as 
compared to 20 inches on the right, and the left calf was 
found to measure 15 inches, as compared to 16.5 inches, on 
the right.  Motor strength was 4 of 5 on the left, as 
compared to 5 of 5 on the right.  Ankle jerk on the left side 
was sluggish at about 1+, as compared to the right, which was 
2.  Loss of sensation was also detected, with numbness and 
tingling noted at the medial and lateral aspects of the left 
lower extremity, including the left calf and extending to the 
big toe and fourth and fifth toes.  The examiner found a 
four-inch, white scar along the midline of the veteran's 
lumbar spine described as well-healed and flat, but sensitive 
to touch.  

Results of X-rays were interpreted to show moderate 
degenerative arthritis from L3-L4 through L5-S1 levels, more 
prominent at L4-L5 and L5-S1, with vacuum phenomenon seen at 
L5-S1 and possibly at L4-L5, mild degenerative narrowing at 
L2-L3 posteriorly and small bony spur posteriorly at L5-S1, 
but no evidence of fracture or dislocation.  The examiner 
diagnosed chronic low back pain, status post low back surgery 
times two, with radiological evidence of widespread moderate 
degenerative arthritis of the lumbosacral spine and signs of 
disc disease due to narrowing of L2-L3, L4-L5, and L5-S1; and 
left sciatic peripheral neuropathy with clinical evidence of 
left lower extremity atrophy, motor weakness, and 
paresthesias involving dermatomes L4, L5 and even probably 
S1.

In an August 1999 rating decision, the RO combined the 
disabilities into one, described as "degenerative arthritis 
and disc disease, lumbar spine, with left sciatic 
radiculopathy, status post diskectomy, left L4-5 and L5-S1."  
The RO assigned a 40 percent evaluation, effective in October 
1998.  This evaluation has been confirmed and continued to 
the present.

The veteran has appealed the 40 percent evaluation initially 
assigned his service connected lower back disability and 
contends that a higher initial evaluation is warranted 
therefor.  In his December 1999 hearing, he testified that 
his back disability had worsened, resulting in the loss of 
use of his left calf muscle, the weakening of his left knee 
and left ankle, and the loss of sensation in his left foot 
and in four of the toes of his left foot.  He further stated 
he can stand for 30 minutes at most, and that he experiences 
pain and limitation of back movement.  He testified that his 
back condition interferes with his employment.  It prevents 
him from obtaining promotion, because he is not at 100 
percent, and that he has had to miss work because of his back 
condition.

In considering the issue of an increased higher evaluation 
for the veteran's back condition, the Board notes that the 
veteran testified that he now experiences left knee and left 
ankle problems.  The Board acknowledges that the veteran is 
further diagnosed with left sciatic radiculopathy, which has 
been found to be the result of his back condition and has, 
appropriately, been service-connected.  The veteran testified 
that he believes his left knee and left ankle conditions are 
also the result of his back condition.  However, the record 
does not reflect that the veteran is yet service-connected 
for left knee and left ankle conditions, as secondary to the 
service-connected back disability.  These matters have been 
referred to the RO for appropriate action.  Hence the Board 
will not consider specific manifestations of left knee and 
left ankle disabilities in evaluating the service-connected 
degenerative arthritis and disc disease of the lumbar spine 
with left sciatic radiculopathy, status post diskectomy, left 
L4-L5 and L5-S1.  The neuropathy, however, is for 
consideration.

After review of the record, the Board finds that the veteran 
exhibits the symptoms required for the assignment of an 
initial higher evaluation for this disability.

The 40 percent evaluation currently assigned the veteran's 
service-connected degenerative arthritis and disc disease of 
the lumbar spine, with left sciatic radiculopathy, status 
post diskectomy, left L4-L5 and L5-S1, was accorded under 
Diagnostic Code 5010-5293, for traumatic arthritis evaluated 
as intervertebral disc syndrome.  See 38 C.F.R. § 4.27.  A 40 
percent evaluation under Diagnostic Code 5293 contemplates 
severe, recurring attacks of intervertebral disc syndrome, 
with intermittent relief.  A 60 percent evaluation 
contemplates pronounced, recurring attacks with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  The vertebrae of the three segments of the 
spine are considered groups of minor joints.  Thus, the 
factors relevant to joint disability warrant consideration.  
See 38 C.F.R. § 4.45.

The veteran clearly meets the criteria for a 60 percent 
evaluation under Diagnostic Code 5293.  The veteran has 
testified and stated he experiences constant pain, with pain 
radiating into the left lower extremity; weakness, numbness, 
and tingling in the left lower extremity; and restricted 
limitation of lumbar spine motion.  Buttressing the veteran's 
statements, medical evidence reveals objective observations 
of pain and pain upon motion; bilateral muscle spasms; 
atrophy, weakness, and decreased sensation in the left lower 
extremity; diminished left ankle jerk; and very restricted 
range of motion.  Specifically, the veteran's left extremity 
demonstrated musculature loss of one-inch loss in the thigh 
and 1-1/2 inch in the calf, as compared to the right.  Motor 
strength was 4 of 5 on the left, as compared to 5 of 5 on the 
right.  And, ankle jerk on the left side was sluggish at 
about 1+, as compared to 2 on the right.  Effective range of 
motion in the lumbar spine measured 15 degrees flexion, 10 
degrees extension degrees, left lateral flexion to 10 
degrees, right lateral flexion to 15 degrees, 20 degrees left 
rotation, and 25 degrees right rotation.

No higher schedular evaluation is afforded under Diagnostic 
Code 5293.

Higher initial evaluations could be warranted under 
Diagnostic Code 5285 for residuals of fractured vertebrae 
with cord involvement, and under Diagnostic Code 5286, for 
complete bony fixation of the spine and an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  Yet, the medical evidence does not show that the 
required manifestations are present.  First, the April 1999 
VA examination report specifically indicates that no evidence 
of fracture or dislocation was observed.  Second, while the 
veteran has been diagnosed with widespread degenerative 
arthritis of the spine, he has neither contended, nor does 
the medical evidence demonstrate, that his spine is 
ankylosed-either by disease or by surgery.  Rather, the 
medical evidence reflects that the veteran can move his 
spine, albeit with pain and limitation.

After consideration of the evidence, and for the reasons 
discussed above, the Board finds that the criteria for an 
initial evaluation of 60 percent, and no greater, for the 
veteran's service-connected degenerative arthritis and disc 
disease of the lumbar spine with left sciatic radiculopathy, 
status post diskectomy, left L4-L5 and L5-S1, are met.  

Manifestations of a disability may be separately, compensably 
evaluated where they create a separate disability neither 
duplicating nor overlapping another condition.  VAOPGCPREC 
23-97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  Diagnostic Codes 5003 through 5010, direct 
that arthritis evidenced by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.) unless the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes.  Consequently, the 
award of a separate, compensable evaluation under Diagnostic 
Code 5010 is impermissible in the present case, as limitation 
of motion is already contemplated under Diagnostic Code 5293, 
under which the veteran is already receiving a 60 percent 
evaluation-based, in part, on the manifestation of his 
restricted range of lumbar spine motion.  See 38 C.F.R. 
§ 4.14.

Separately compensable ratings under Diagnostic Codes 5295 
and 5292, which contemplate, respectively, lumbosacral strain 
and limitation of lumbar spine motion, are not appropriate, 
for the same reasons.

Diagnostic Code 7803, 7804, and 7805 afford separate, 
compensable evaluations for scars that are, respectively, 
poorly nourished and with repeated ulceration; tender and 
painful on objective observation; or that limit the body part 
affected.  The Board finds that the veteran warrants a 
separate, compensable evaluation for his scar that is part of 
the service-connected degenerative arthritis and disc disease 
of the lumbar spine with left sciatic radiculopathy, status 
post diskectomy, left L4-L5 and L5-S1.  Specifically, the 
examiner described, in the April 1999 VA examination report, 
a four-inch, well-healed, flat white scar along the midline 
of the lumbar spine.  The examiner noted that the scar was 
sensitive, or tender, to touch upon objective observation.  
The scar was not, however, found to be poorly nourished or 
ulcerative.  Furthermore, it was neither contended nor shown 
that the scar, itself, resulted in limitation of lumbar spine 
motion.  Regardless, as explained above, limitation of motion 
is contemplated under Diagnostic Code 5293.  Thus, even if 
the scar were productive of limitation of motion in the 
lumbar spine, additional, separate compensation under 
Diagnostic Code 7805 for this manifestation would be 
impermissible under 38 C.F.R. § 4.14.

After consideration of the evidence, and for the reasons 
discussed above, the Board finds that the criteria for a 
separate, compensable evaluation of 10 percent, and no 
greater, for the scar that is part of the service-connected 
degenerative arthritis and disc disease of the lumbar spine 
with left sciatic radiculopathy, status post diskectomy, left 
L4-L5 and L5-S1, are met.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of limitation of movement, 
muscle spasms, muscle atrophy, weakness, diminished ankle 
jerk, and loss of sensation were recorded.  And, based on 
these findings, the Board has assigned a higher, 60 percent, 
evaluation under Diagnostic Code 5293-the highest evaluation 
that can be awarded under this Diagnostic Code.  The 
evaluation assigned by this decision, as discussed above, 
contemplates the limited motion, muscle spasms, muscle 
atrophy, weakness, diminished ankle jerk, and loss of 
sensation demonstrated.  The veteran has claimed 
manifestations of instability in his left knee and limitation 
of motion in his left ankle, with fatigue and weakness.  
However, as discussed above, these manifestations have been 
referred as claims for secondary service connection to the RO 
for appropriate action.  They are not here for consideration.  
The presence of other factors listed in 38 C.F.R. § 4.45, are 
either not contended or not shown.

This does not, however, preclude the granting of a higher 
initial evaluation for the veteran's service connected back 
disability than has been granted herein.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The record does not show that the 
veteran has required hospitalization for his disability since 
the time it was service-connected.  While the veteran has 
testified he has required further treatment for his back 
condition, he has not testified, and the medical evidence 
does not show, that such required outpatient treatment has 
been so frequent as to render inapplicable the schedular 
criteria.  The veteran testified that his disability 
adversely impacts his ability to perform his job fully, and 
that as a result, he cannot obtain promotion.  Further, he 
testified that he has had to miss work due to his disability.  
Nonetheless, the evidence shows that he remains employed, 
full-time.  He has presented no evidence that he has been 
limited in his employment, that he has been refused 
appointment to a position or discharged from a position, or 
that he has been found unemployable due to his service-
connected disability.  In addition, he testified that he 
missed only five days in the past six months due to his 
disability.  

The Board recognizes that the veteran is severely disabled by 
his service-connected disability.  The Board further notes 
that this is fully contemplated in the grant of the higher, 
60 percent, evaluation, and the separate 10 percent 
evaluation.  The 60 percent evaluation under Diagnostic Code 
5293 is the highest schedular evaluation afforded by the 
criteria, and recognizes the severity of the veteran's 
impairment.  If the veteran does require further surgical 
treatment, he may then apply for a temporary total evaluation 
under 38 C.F.R. § 4.29 and/or 4.30.

The evidence does not show that the impairment resulting from 
the veteran's service connected degenerative arthritis and 
disc disease of the lumbar spine with left sciatic 
radiculopathy, status post diskectomy, left L4-L5 and L5-S1, 
alone, markedly interferes with his employment.  There is no 
evidence that the impairment resulting solely from this 
disability warrants extra-schedular consideration.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from the service connected back 
disability is adequately compensated by the 60 percent 
schedular evaluation granted by this decision under 
Diagnostic Code 5010-5293, and the separate 10 percent 
evaluation granted by this decision under Diagnostic Code 
7804.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.

The Board notes the veteran appealed the evaluation of his 
service-connected back disability from the decision that 
originally granted service connection.  As such, "staged 
ratings" may apply.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board specifically has not assigned an effective 
date for the grant of the initial higher 60 percent 
evaluation granted under Diagnostic Code 5010-5293, and the 
grant of the separate 10 percent evaluation under Diagnostic 
Code 7805.  The Board will allow the RO to establish an 
effective date.  If the appellant disagrees with the 
effective date, he may enter disagreement at that point


ORDER

A rating of 60 percent, and no greater, is granted for 
degenerative arthritis and disc disease of the lumbar spine 
with left sciatic radiculopathy, status post diskectomy, left 
L4-L5 and L5-S1, subject to controlling regulations governing 
the award of monetary benefits.

A rating of 10 percent, and no greater, is granted for the 
four inch scar along the midline of the lumbar spine that is 
part of the service-connected back disability, subject to 
controlling regulations governing the award of monetary 
benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

